Citation Nr: 1047372	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1967 to March 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the above issue was remanded by the Board in 
March 2010 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1991 RO decision denied the appellant's claim for 
entitlement to service connection for a low back condition.  The 
Veteran was notified of his appellate rights, but did not appeal 
the decision.

2.  Evidence associated with the claims file after the last final 
denial in May 1991 is new evidence, and when considered with the 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1991 RO rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in March 2007 and March 2010 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The March 2007 letter provided 
this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  The Board notes that the March 2010 letter provided this 
notice to the Veteran.

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the May 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) and Dingess, supra.  VCAA notice in accordance with Kent, 
however, was sent after the initial adjudication of the Veteran's 
claim.  Nevertheless, the Board finds this error nonprejudicial 
to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 2010 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a) (2007), 38 C.F.R. 
§ 3.159(b) (2010), and Kent, supra, and after the notice was 
provided the case was readjudicated in supplemental statement of 
the case was provided to the Veteran in August 2010.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a supplemental statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.
The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant service treatment records, VA treatment records, and 
private treatment records in support of the Veteran's claims.  In 
this regard, the Veteran's service treatment records, VA 
treatment records, and private treatment records are associated 
with the claims folder.  
In March 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to provide the 
Veteran with notice in accordance with Kent, supra.  The 
requested notice having been sent, the issue now returns to the 
Board for appellate review.

The Board acknowledges that the March 2010 VCAA notice letter, 
including the above mentioned Kent notice was returned as 
undeliverable.  The Board notes that the letter was correctly 
addressed to the last address the Board has of record.  There is 
nothing of record indicating that the Veteran has moved.  In the 
normal course of events, the burden is on the Veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the 
record, the Board finds that an examination is not necessary.  
There is no duty to provide an examination until after a claim 
has been reopened.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.)

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its March 2010 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

The Board acknowledges that the Veteran's February 2007 claim is 
for secondary service connection, as opposed to direct service 
connection, however, a new etiological theory does not constitute 
a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997); 
Roebuck v. Nicholson, 20 Vet App 307 (2006).  Therefore the Board 
finds that the Veteran's claim for entitlement to service 
connection for a low back disorder is based upon the same factual 
basis as his original claim of entitlement to service connection 
for a low back condition which was denied, initially, in a May 
1991 rating decision.  As such, it is appropriate for the Board 
to consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of "new and material" 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 
"new and material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation 
purposes will be granted for a disability resulting from disease 
or personal injury incurred in the line of duty or for 
aggravation of a pre-existing injury in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. 
§ 3.303(a) (2010).  

The Veteran's initial claim of entitlement to service connection 
for a low back condition was denied by RO rating decision dated 
May 1991.  At the time of the initial final denial in this 
matter, the evidence under consideration consisted of the 
Veteran's service treatment records dating from April 1967 to 
March 1969; a December 1990 VA examination, including x-rays.  
The May 1991 rating decision indicated that the basis for the 
RO's denial was that there was no indication that any low back 
disorder was incurred in or aggravated by his active duty 
service.  The Veteran did not timely appeal this decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

In February 2007, the Veteran filed to reopen his claim for 
entitlement to service connection for a low back condition.  The 
Board notes that the May 2007 RO rating decision denied the 
Veteran's claim for service connection for a low back disorder to 
include as secondary to service-connected disability of cervical 
spine degenerative disc disease, and mild anterior subluxation C2 
on 3, status post cervical fusion (EPTS).  The May 2007 RO rating 
decision did not address whether the Veteran had provided new and 
material evidence.  However, as noted above, a new etiological 
theory does not constitute a new claim.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 
(2006).  As such, the Board finds that the Veteran's claim is an 
application to reopen the previously denied claim for service 
connection for a low back disorder.  Subsequently in an August 
2010 SSOC, the RO denied the Veteran's application to reopen due 
to a lack of new and material evidence.  At the time of the May 
2007 RO denial, the evidence under consideration consisted of the 
Veteran's service treatment records dating from April 1967 to 
March 1969; notice letter from the VA dated March 2007; 
statements from the Veteran dated April 2007; private treatment 
records dating from November 1987 to January 1995; and VA 
treatment records dating from April 2004 to February 2007, 
including a VA spine examination dated May 2007.  Subsequent to 
the May 2007 decision, the Board notes that the record contains 
VA treatment reports dating from March 2007 to August 2007 and 
statements by the Veteran dated June 2007 and August 2007.  The 
Board notes that the new evidence at the time of the May 2007 
decision as well as that evidence added subsequently to that 
decision, failed to address whether the Veteran's low back 
disability was related to or incurred during his active duty 
service.  However, as will be further explained below, as the 
evidence does address an unestablished fact necessary to 
substantiate a claim, the evidence is found to be both new and 
material.  

The Board notes that the examiner in the May 2007 VA spine 
examination provided an opinion with regard to whether the 
Veteran's low back disorder was caused or aggravated by the 
Veteran's service-connected disability of cervical spine 
degenerative disc disease, and mild anterior subluxation C2 on 3, 
status post cervical fusion (EPTS), stating that the Veteran's 
current low back condition is less likely than not due to or 
aggravated by the Veteran's service-connected c-spine condition.  
The rationale provided notes that the body's posture, gravity, 
body weight, and habitus is placed on the low back and hips and 
not the neck, as such neck conditions do not affect the low back.  
The examiner further notes, however, the Veteran's contentions 
that the motor vehicle accident that led to the Veteran's c-spine 
disorder also caused his low back problems and suggests a re-
evaluation of the records associated with that motor vehicle 
accident in order to determine if the Veteran's low back disorder 
is directly related to the in-service motor vehicle accident.  

The Board observes that the Veteran was injured while in service 
in a November 1968 motor vehicle accident.  The Veteran initially 
claimed residuals from the accident in April 1990.  In a December 
1990 VA examination it is noted that the Veteran claimed he had 
suffered from back problems since service.  The December 1990 
examination report notes that the residuals of the accident led 
to 3 cervical spinal fusion surgeries; that the Veteran had a 
history of neck and low back problems since 1965; and that the 
Veteran, at the time of the examination, exhibited mild to 
moderate symptoms.  X-rays associated with the December 1990 VA 
examination note evidence of anterior body spurring suggestive of 
early degenerate change, despite having determined that the 
lumbar spine was normal.  The record does not indicate that the 
Veteran was diagnosed with a low back disorder at that time.  The 
Board observes that the May 2007 examination as well as recent VA 
treatment records currently indicate that the Veteran is 
diagnosed as having status post L3-L5 discectomy with 
radiculopathy, degenerative joint disease and straightening of 
normal lordosis.  X-rays associated with the May 2007 VA 
examination reveal multi-level anteriolateral large osteophyte 
formation, most notably at the right T12-L1 with endplate and 
facet joint sclerosis and extensive degenerative change at L4-L5 
with intervening disc height loss.  The Board notes that 
according the May 2007 VA examination the Veteran does have a 
current low back disorder and that the Veteran has consistently 
maintained that he hurt his back in the motor vehicle accident in 
service.  

In consideration of all of the above, the Board finds that 
evidence obtained, since the May 1991 initial denial of the 
claim, is both new and material evidence because the evidence was 
not previously of record and it addresses an unestablished fact 
necessary to substantiate the Veteran's claim.  The Board 
observes that the Veteran's claim was originally denied in the 
May 1991 rating decision because there was no evidence that the 
Veteran's low back condition was incurred in or aggravated by his 
military service.  The remaining two requirements for service 
connection, a current disorder and a nexus between an in-service 
incurrence and a current disorder, were not addressed in the May 
1991 rating decision.  As noted above, the new evidence of record 
addresses the issue of a current disability, and not whether the 
Veteran's low back disorder was incurred in or aggravated by 
service.  However, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) recently addressed 
requirements for new and material claims in Shade v. Shinseki, 
No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically the 
Court focused on the final sentence of 38 C.F.R. § 3.156(a) which 
states that, "[n]ew and material evidence can be neither 
cumulative nor redundant...and must raise a reasonable possibility 
of substantiating the claim."  The Court interprets the language 
of § 3.156(a) as creating a low threshold and views the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  In this 
regard, the Court refers to the VA's stated position in its 
rulemaking concerning the most recent revision to § 3.156(a), 
noting the VA did not mean to define "material" in the 
restrictive sense, i.e., "existing evidence that relates 
specifically to the reason why the claim was last denied," but 
rather, the intended meaning was "existing evidence that...relates 
to an unestablished fact necessary to substantiate the claim."  

In this instance, the Board notes that the new evidence obtained 
pertains to the 38 C.F.R. § 3.303 requirement that the Veteran 
have a current disability.  The existence of a current disability 
is a necessary fact to substantiate any service connection claim 
and while the absence of a current disability is not why the 
Veteran was denied his original claim for service connection for 
a low back disorder, the rating decision did not address whether 
or not the Veteran was considered to have a current disability 
and as such this evidence would be both new and material under 
the Court's recent interpretation of § 3.156(a).  Therefore, as 
noted above, the Board finds that evidence obtained, since the 
May 1991 initially denial of the claim, is both new and material 
evidence because the evidence was not previously of record and it 
addresses an unestablished fact necessary to substantiate the 
Veteran's claim and the claim must therefore be reopened.  

Therefore, presuming the credibility of the evidence submitted, 
the evidence discussed above is considered new and material.  See 
Justus, supra.  After careful consideration, the Board concludes 
that this newly received evidence relates to an unestablished 
fact necessary to substantiate the Veteran's claim; thus, it is 
material.  As such, the Board concludes that the Veteran's 
request to reopen the previously disallowed claim of entitlement 
to service connection for a low back disorder should be granted.  
38 C.F.R. § 3.156(a) (2010).
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder, is 
reopened, and to this extent the claim is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for a low back disorder.  

The Board sincerely regrets the additional delay this second 
remand imposes on resolution of the Veteran's claim.  However, as 
noted above, since the issuance of the last remand the Court 
issued a decision, Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. 
Nov. 2, 2010) revising the way that new and material claims 
should be addressed.  As the revision of interpretation lowers 
the threshold regarding whether newly obtained evidence is 
"material," the Board now finds that the Veteran's claim should 
be reopened.  

Having determined that the Veteran's claim should be reopened, 
the Board notes that the Veteran was provided a VA examination in 
May 2007 to address whether the Veteran's current low back 
disorder is caused by or aggravated by his service-connected c-
spine disorder.  The Board recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in- service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. 38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded a VA examination; however the Board finds 
that the examination provided was not adequate because it failed 
to address direct service connection for the Veteran's low back 
disorder.  As previously stated, the examination included a nexus 
opinion, but only with regard to whether the Veteran's claim was 
proximately due to the Veteran's service-connected disability of 
cervical spine degenerative disc disease, and mild anterior 
subluxation C2 on 3, status post cervical fusion (EPTS)diabetes 
mellitus, type II.  Therefore in compliance with Barr, the Board 
finds that it is necessary to remand the issue for a new 
examination that addresses whether the Veteran's low back 
disorder is directly related to his active duty service.  In 
particular the examiner should address whether the Veteran's 
current low back disorder is at least as likely as not related to 
the in-service motor vehicle accident that caused his c-spine 
injury.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's low back 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
address whether the Veteran's current low 
back disorder is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to his military service, 
in particular the in-service motor vehicle 
accident.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated. If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues. An appropriate period of time 
should be allowed for response by the 
Veteran and his representative. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


